Sanders, J.
(dissenting) — The majority’s analysis fails to appreciate the uniquely burdensome obstacles faced by pro se prisoners attempting to challenge their criminal convictions. In order to put pro se prisoners in a similar position as nonincarcerated petitioners or those with counsel, each of whom can ensure a last-minute filing will be timely made, I would adopt a mailbox rule for pleadings filed by pro se prisoners seeking postconviction relief. Accordingly I would interpret the term “filed” in RCW 10.73.090(1) to mean that a pro se prisoner’s pleadings are filed upon delivery to prison authorities for forwarding to the appropriate court.
In Houston v. Lack, 487 U.S. 266, 270-72, 108 S. Ct. 2379, 101 L. Ed. 2d 245 (1988), the United States Supreme Court explained at length why notices of appeal prepared by pro se prisoners should be deemed filed at the moment of delivery to prison authorities for mailing. The Court began its analysis by emphasizing that prisoners seeking to appeal without aid of legal counsel are in a “unique” situation. Id. at 270. The Court explained:
Unlike other litigants, pro se prisoners cannot personally travel to the courthouse to see that the notice is stamped “filed” or to establish the date on which the court received the notice. Other litigants may choose to entrust their appeals to the vagaries of the mail and the clerk’s process for stamping incoming papers, but only the pro se prisoner is forced to do so by his situation. And if other litigants do choose to use the mail, they can at least place the notice directly into the hands of the United States Postal Service (or a private express carrier); and they can follow its progress by calling the court to determine whether the notice has been received and stamped, knowing that if the mail goes awry they can personally deliver notice at *595the last moment.... [T]he pro se prisoner has no choice but to entrust the forwarding of his notice of appeal to prison authorities whom he cannot control or supervise and who may-have every incentive to delay. . . . Unskilled in law, unaided by counsel, and unable to leave the prison, his control over the processing of his notice necessarily ceases as soon as he hands it over to the only public officials to whom he has access — the prison authorities — and the only information he will likely have is the date he delivered the notice to those prison authorities and the date ultimately stamped on his notice.
Id. at 271-72. Due to these concerns the Court adopted a mailbox rule for pro se prisoners filing notices of appeal in federal court. Id. at 271-76.
The Supreme Court’s reasoning is highly persuasive and should not be ignored. In addition to the federal courts, other state courts have adopted similar mailbox rules after finding pro se prisoners in those states face challenges comparable to those described at length in Houston. See, e.g., Ex parte Williams, 651 So. 2d 569, 571 (Ala. 1992); Mayer v. State, 184 Ariz. 242, 243-45, 908 P.2d 56 (Ct. App. 1995); In re Habeas Corpus of Jordan, 4 Cal. 4th 116, 128, 840 P.2d 983, 13 Cal. Rptr. 2d 878 (1992); Haag v. State, 591 So. 2d 614, 616-17 (Fla. 1992); Munson v. State, 128 Idaho 639, 642-43, 917 P.2d 796 (1996); Taylor v. McKune, 25 Kan. App. 2d 283, 286-88, 962 P.2d 566 (1998); Sykes v. State, 757 So. 2d 997, ¶¶ 7-15 (Miss. 2000); Commonwealth v. Jones, 549 Pa. 58, 61-64, 700 A.2d 423 (1997). Pro se prisoners in Washington are no different. See State v. Theobald, 78 Wn.2d 184, 185-86, 470 P.2d 188 (1970) (taking judicial notice of limited time and resources available to prisoners acting pro se).
Nonetheless the majority discounts the persuasive reasoning in Houston and attempts to distinguish the case by claiming that the rules governing filing of collateral attacks under RCW 10.73.090, unlike the federal rules considered in Houston, preclude adoption of the mailbox rule for pro se prisoners. Those rules, however, are not as clear and unambiguous in precluding adoption of the mailbox rule as *596the majority contends. This is especially true here where the majority’s strict reading of the rules unfairly denies Carlstad and McLean a meaningful opportunity to challenge their criminal convictions.
I. Personal Restraint Petition of Carlstad
Carlstad’s personal restraint petition (PRP) is a motion for collateral attack on a judgment in a criminal case, which must be filed within one year of the judgment becoming final. RCW 10.73.090(1). RCW 10.73.090 does not define the term “filed” and does not specify when or how a filing occurs. To fill this gap the majority looks to RAP 18.6(c), which, according to the majority, provides a PRP “is Timely filed only if it is received by the appellate court within the time permitted for filing.’ ” Majority at 591. As such the majority concludes that RAP 18.6(c) prohibits adopting the mailbox rule for PRPs. Majority at 591.
However, in light of the procedural hurdles faced by pro se prisoners who lack control over the filing of their pleadings, RAP 18.6(c) need not be so rigidly interpreted. RAP 1.2(a), which governs this court’s interpretation of the Rules of Appellate Procedure, provides:
These rules will be liberally interpreted to promote justice and facilitate the decision of cases on the merits. Cases and issues will not be determined on the basis of compliance or noncompliance with these rules except in compelling circumstances where justice demands, subject to the restrictions in rule 18.8(b).
Similarly RAP 1.2(c) provides that “[t]he appellate court may waive or alter the provisions of any of these rules in order to serve the ends of justice, subject to the restrictions in rule 18.8(b) and (c).” Finally, RAP 18.8(a) states “[t]he appellate court may . . . waive or alter the provisions of any of these rules and enlarge or shorten the time within which an act must be done in a particular case in order to serve the ends of justice, subject to the restrictions in sections (b) and (c).” These rules remain unrestricted here as neither RAP 18.8(b) nor RAP 18.8(c) applies in this case.
*597Together RAP 1.2(a), RAP 1.2(c), and RAP 18.8(a) make clear that an appellate court should liberally interpret the Rules of Appellate Procedure and alter any provision included therein when necessary to promote justice and to consider cases and issues on their merits. See State v. Olson, 126 Wn.2d 315, 323, 893 P.2d 629 (1995) (noting the discretion provided to an appellate court in RAP 1.2(a) “should normally be exercised unless there are compelling reasons not to do so”); Weeks v. Chief of Wash. State Patrol, 96 Wn.2d 893, 896, 639 P.2d 732 (1982) (quoting RAP 1.2(a) and observing that “[a]pplying strict form would defeat the purpose of the rules to ‘promote justice and facilitate the decision of cases on the merits’ ”). Strictly construing RAP 18.6(c) to dispose of Carlstad’s PRP solely because, due to circumstances beyond his control, his PRP did not arrive at the Court of Appeals until one day after the one-year deadline, usurps this view.
II. McLean Motion to Withdraw Guilty Plea
As with a PRP, a motion to withdraw a guilty plea must be made within one year after judgment becomes final. See RCW 10.73.090(1). McLean’s motion to withdraw his guilty plea is governed by CrR 7.8 because the motion was brought after judgment was entered. CrR 4.2(f). CrR 7.8 does not define when a filing occurs, providing only that a motion “shall be made within a reasonable time” and is subject to RCW 10.73.090. CrR 7.8(b). CrR 8.4 provides that CR 5 governs service and filing of written motions in criminal matters. According to CR 5(e), which defines filing, “[t]he filing of pleadings and other papers with the court as required by these rules shall be made by filing them with the clerk of the court.” Although CR 5(e) defines how a filing occurs, it does not define when a filing occurs.
The majority concludes that because a version of the mailbox rule appears in CR 5(b)(2)(A), governing service of papers, but does not appear in CR 5(e), “the mailbox rule for pro se prisoners would be inconsistent with our court rules.” Majority at 592. As with the majority’s inappropriately *598narrow reading of the Rules of Appellate Procedure in Carlstad’s case, such a rigid reading of the court rules is similarly improper here. CrR 1.2 states “[t]hese rules are intended to provide for the just determination of every criminal proceeding. They shall be construed to secure simplicity in procedure, fairness in administration, effective justice, and the elimination of unjustifiable expense and delay.”
The policy expressed in CrR 1.2 is that the Criminal Rules should be interpreted so as to promote justice and provide for the just determination of criminal proceedings. Straining to construe CR 5(e) to preclude application of the mailbox rule so as to dispose of McLean’s motion is directly contrary to this principle of interpretation. It is hardly just to dismiss McLean’s motion as untimely where it was delivered to prison authorities three days before the one-year filing deadline but was not received by the Whatcom County Superior Court until three days after the deadline passed. Forcing McLean to suffer the consequences of a delay he could not control or avoid unfairly denies him a just determination of the merits of his case.
The United States Supreme Court’s reasoning in Houston is persuasive and compelling. Fairness and justice require an interpretation of the term “filed” in RCW 10.73.090 to include a mailbox rule for pro se prisoners. Neither RAP 18.6(c), CrR 7.8, nor CR 5 precludes such an interpretation. As such, pleadings filed by pro se prisoners under RCW 10.73.090 should be deemed filed when delivered to prison authorities for forwarding to the appropriate court and not upon actual receipt.
Therefore, I respectfully dissent.
Alexander, C.J., concurs with Sanders, J.
Reconsideration denied February 18, 2004.